TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00211-CR


John Franklin Armstrong, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-009, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than November 4, 2002. 
No further extension of time will be granted.
It is ordered September 20, 2002. 

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish